Case 17-23121        Doc 43     Filed 02/11/19     Entered 02/11/19 17:01:00          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 23121
         Terrence O Givens

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/02/2017.

         2) The plan was confirmed on 12/07/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/01/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-23121             Doc 43            Filed 02/11/19    Entered 02/11/19 17:01:00                Desc         Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $2,625.35
           Less amount refunded to debtor                                   $121.17

 NET RECEIPTS:                                                                                               $2,504.18


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $2,392.59
     Court Costs                                                                         $0.00
     Trustee Expenses & Compensation                                                   $111.59
     Other                                                                               $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $2,504.18

 Attorney fees paid and disclosed by debtor:                             $30.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim            Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted         Allowed        Paid         Paid
 1st Loans Financial                        Unsecured      1,519.00            NA              NA            0.00       0.00
 AAC (Asset Acceptance Credit)              Unsecured         538.00           NA              NA            0.00       0.00
 AT&T                                       Unsecured         407.00           NA              NA            0.00       0.00
 Bureaus Investment Group Portfolio No 15   Unsecured      1,260.00       1,433.99        1,433.99           0.00       0.00
 Check N Go                                 Unsecured         800.00           NA              NA            0.00       0.00
 City of Chicago                            Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago                            Unsecured      2,106.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue      Unsecured      9,576.00     13,389.27        13,389.27           0.00       0.00
 Consumer Portfolio Services                Unsecured      8,578.00       9,587.14        9,587.14           0.00       0.00
 DirecTV                                    Unsecured         524.00           NA              NA            0.00       0.00
 EPMG of Illinois, S.C.                     Unsecured         139.00           NA              NA            0.00       0.00
 EPMG of Illinois, S.C.                     Unsecured          55.00           NA              NA            0.00       0.00
 First Premier Bank                         Unsecured         606.00           NA              NA            0.00       0.00
 Galaxy International Purchasing, LL        Unsecured      1,915.00            NA              NA            0.00       0.00
 Global Payments                            Unsecured         125.00        125.00          125.00           0.00       0.00
 Illinois Tollway                           Unsecured      2,000.00     17,252.40        17,252.40           0.00       0.00
 Jefferson Capital Systems LLC              Unsecured      2,353.00       2,353.33        2,353.33           0.00       0.00
 Jefferson Capital Systems LLC              Unsecured         451.00        502.83          502.83           0.00       0.00
 Midland Credit Management, Inc.            Unsecured      1,044.00            NA              NA            0.00       0.00
 Phoenix Financial Service                  Unsecured         194.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates              Unsecured     14,877.00     27,087.77        27,087.77           0.00       0.00
 Quantum3 Group                             Unsecured         499.00        464.99          464.99           0.00       0.00
 Resurgent Capital Services                 Unsecured         461.00        461.84          461.84           0.00       0.00
 Santander Consumer USA                     Secured       10,000.00     14,449.04        14,449.04           0.00       0.00
 Sterling Jewelers Inc DBA Kay Jewelers     Unsecured      1,454.00       1,470.40        1,470.40           0.00       0.00
 T Mobile Bankruptcy Team                   Unsecured         160.00           NA              NA            0.00       0.00
 UIC Department of Radiology                Unsecured          33.00           NA              NA            0.00       0.00
 UIC Medical Center                         Unsecured          50.00           NA              NA            0.00       0.00
 UIC Pathology                              Unsecured          25.00           NA              NA            0.00       0.00
 UIC Physician Group                        Unsecured          50.00           NA              NA            0.00       0.00
 Village of Oak Park                        Unsecured         300.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-23121            Doc 43   Filed 02/11/19    Entered 02/11/19 17:01:00                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal       Int.
 Name                                Class    Scheduled      Asserted     Allowed          Paid          Paid
 West Suburban Medical Center     Unsecured         300.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim          Principal                 Interest
                                                             Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                  $0.00               $0.00
       Mortgage Arrearage                                     $0.00                  $0.00               $0.00
       Debt Secured by Vehicle                           $14,449.04                  $0.00               $0.00
       All Other Secured                                      $0.00                  $0.00               $0.00
 TOTAL SECURED:                                          $14,449.04                  $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $74,128.96                  $0.00               $0.00


 Disbursements:

          Expenses of Administration                            $2,504.18
          Disbursements to Creditors                                $0.00

 TOTAL DISBURSEMENTS :                                                                           $2,504.18




UST Form 101-13-FR-S (9/1/2009)
Case 17-23121        Doc 43      Filed 02/11/19     Entered 02/11/19 17:01:00            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
